Case 2:20-cv-08985-ODW-DFM Document 100 Filed 08/25/21 Page 1 of 2 Page ID #:1199




  1                                                                                      O
  2
  3
  4
  5
  6
  7
  8
                         United States District Court
  9
                         Central District of California
 10
 11   SECURITIES AND EXCHANGE                     Case № 2:20-cv-08985-ODW (DFMx)
 12   COMMISSION,
                                                  PARTIAL JUDGMENT AS TO
 13                     Plaintiff,                DEFENDANT NVC FUND LLC
 14
            v.
 15
 16   PATRICK JEVON JOHNSON,
 17   CHARLES EVERETT (aka CHARLY
      EVERETT), FRANK EKEJIJA, AND
 18   NVC FUND, LLC
 19
                        Defendants.
 20
 21         In light of the Court’s Order Granting Plaintiff’s Motion for Entry of Default
 22   Judgment as to Defendant NVC Fund, LLC, IT IS HEREBY ORDERED,
 23   ADJUDGED, AND DECREED that:
 24         Judgment is entered against Defendant NVC Fund, LLC (“Defendant”) and in
 25   favor of Plaintiff Securities and Exchange Commission. Defendant is permanently
 26   restrained and enjoined from violating, directly or indirectly, Section 10(b) of the
 27   Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)], and
 28   Rule 10b-5 thereunder, 17 C.F.R. § 240.10b-5, in connection with the purchase or sale
Case 2:20-cv-08985-ODW-DFM Document 100 Filed 08/25/21 Page 2 of 2 Page ID #:1200




  1   of any security, by using any means or instrumentality of interstate commerce, or of
  2   the mails, or of any facility of any national securities exchange:
  3         (a) to employ any device, scheme, or artifice to defraud; or
  4         (b) to engage in any transaction, practice, or course of business which operates
  5   or would operate as a fraud or deceit upon the purchaser.
  6         As provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing
  7   paragraph also binds the following who receive actual notice of this Final Judgment
  8   by personal service or otherwise:
  9         (a) Defendant’s officers, agents, servants, employees, and attorneys; and
 10         (b) other persons in active concert or participation with Defendant NVC Fund,
 11   LLC or with anyone described in (a).
 12
 13         IT IS SO ORDERED.
 14
 15         August 25, 2021
 16
 17                                ____________________________________
 18                                         OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                                  2
